DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Objections	3
III. Claim Rejections - 35 USC § 103	3
A. Claims 1, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0084250 (“Jang”).	3
B. Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0063023 (“Pan”) in view of US 2019/0144478 (“Chen”).	5
C. Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Chen and further in view of US 2012/0119239 (“Kim”) and US 2004/0036130 (“Lee”).	13
Conclusion	18


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Objections
Claims 3 and 19 are objected to because of the following informalities:  
Replace “TMA(tetraethylammonium)” with TMA(tetramethylammonium) for correct spelling and because tetraethylammonium is a distinct molecule. 
Appropriate correction is required.

III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0084250 (“Jang”).
With regard to claim 1, Jang discloses,
1. A light emitting device [OLED; Fig. 5], comprising: 
52 [¶¶ 115-118]; 
[2] a second electrode 60 opposite to the first electrode 52 [¶¶ 115-118]; and 
[3a] a plurality of functional layers 54, 56, 58 [¶¶ 115-118] between the first electrode 52 and the second electrode 60, 
[3b] the plurality of functional layers 54, 56, 58 comprising an emission layer 56, 
[4] wherein the emission layer 56 comprises a manganese complex compound 12, 22, 32, 42 and a quantum dot 11, 21, 31, 41 [¶¶ 5, 13-14, 19-20, 23-25, 63-65, 72-75, 86-89, 93-95, 101-104; Figs. 1-4]. 
With regard to the manganese (Mn) complex, Jang discloses that the metal atom 13, 23, 33, 43 of the complex 12, 22, 32, 42 may be Mn (¶¶ 25, 74, 80, claim 7) and does not provide any specific examples of an emission layer having a manganese complex, providing only examples of a zinc complex (¶¶ 123-138).  Thus the inclusion of Mn may not be taken to have sufficient specificity for anticipation.
However, it would have been at least obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Mn as the metal of the metal complex because Jang explicitly suggests using Mn as the metal of the metal complex 12, 22, 32, 42 (¶¶ 25, 74, 80, claim 7).
This is all of the features of claim 1.

With regard to claim 6, Jang further discloses,
6. The light emitting device of claim 1, wherein the emission layer 56 is to emit a green light or a red light [¶¶ 121-122]. 
Jang explained that it is well known that the color emitted by the emission layer will be controlled by selecting the appropriate size of the quantum dot 11, 21, 31, 41 (¶¶ 5-6) and that the color of the quantum dots can be selected to emit red or green (¶¶ 121-122).  


7. The light emitting device of claim 1, wherein the plurality of functional layers comprises: 
a hole transport region 54 between the first electrode 52 and the emission layer 56 [Fig. 5; ¶¶ 115-118]; and 
an electron transport region 58 between the emission layer 58 and the second electrode 60 [id.].  

With regard to claim 9, Jang further discloses,
9. The light emitting device of claim 1, wherein the emission layer 56 comprises a plurality of the quantum dots 11, 21, 31, 41, and the manganese complex compound 12, 22, 32, 42 fills a space between the plurality of the quantum dots 11, 21, 31, 41.  
Because the metal complex 12, 22, 32, 42, it is inherently, necessarily the case that “the manganese complex compound 12, 22, 32, 42 fills a space between the plurality of the quantum dots 11, 21, 31, 41.” As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

B. Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0063023 (“Pan”) in view of US 2019/0144478 (“Chen”).
Claim 1 reads,
1. A light emitting device, comprising: 
[1] a first electrode; 
[2] a second electrode opposite to the first electrode; and 
[3a] a plurality of functional layers between the first electrode and the second electrode, 
[3b] the plurality of functional layers comprising an emission layer, 
[4] wherein the emission layer comprises a manganese complex compound and a quantum dot.  

1. A light emitting device [and OLED], comprising: 
[1] a first electrode [anode; ¶¶ 241-250];
[2] a second electrode [cathode; ¶¶ 241-250] opposite to the first electrode [anode]; and 
[3a] a plurality of functional layers [HIL, HTL, EML, ETL, EIL; ¶¶ 241-250] between the first electrode [anode] and the second electrode [cathode], 
[3b] the plurality of functional layers comprising an emission layer EML, 
[4] wherein the emission layer comprises a …[metal]… complex compound and a quantum dot [¶¶ 37, 46, 80-91].  
With regard to feature [4] of claim 1, Pan discloses that the light-emitting layer EML includes quantum dots (QDs), emitting red or green light and an “organic emitter” capable of emitting blue or green light:
 [0182] In some embodiments, the organic emitter has at least one emission intensity maximum in the blue wavelength range and the at least one quantum dot has at least one emission intensity maximum in the green and/or red wavelength range.  Alternatively or in addition, the organic emitter may have at least one emission intensity maximum in the green wavelength range and the at least one quantum dot has at least one emission intensity maximum in the red wavelength range.  Hence, a combination of QDs and the organic emitter results in a desired emission in the visible part of the light spectrum. 
(Pan: ¶ 182; emphasis added)
The “organic emitter” can be a metal complex, wherein the metal is a transition metal of the periodic table, which would include Mn since it is a transition metal (Pan: Abstract, ¶¶ 37, 80-91, 271).  Pan provides specific examples of an emission layer including red QDs mixed with the Ir complex “EG1” used as a triplet green emitter along with red quantum dots QD1 in both mixed (TMM1:TMM2:TEG1) and polymeric P1 form.  (See QD-LED1 and QD-LED2 in Table 1 on page 33 and the associated compounds on pp. 30 and 31). 
any metal complex known in the art to be suitable for opto-electronic devices, particularly the transition metals, which include Mn, stating in this regard, 
[0238] The metal complexes are organo metallic complexes.  Any metal complex suitable for the use in opto-electronic devices and known to the one skilled in the art can be employed.  Preference may be given to the metal complexes as described elsewhere herein. Particular preference may be given to metal complexes including metals chosen from transition metals, rare earths, lanthanides and actinides. Very particular preference may be given to metal complexes including metals chosen from Ir, Ru, Os, Eu, Au, Pt, Cu, Zn, Mo, W, Rh, Pd, and Ag. 
(Pan: ¶ 238; emphasis added)
Chen, like Pan, is drawn to an OLED including a green-light emitting metal complex used in the light emitting layer (Chen: ¶¶ 1, ; Fig. 1).  More specifically, Chen teaches that the green-light-emitting metal complex is a Mn(II) complex reads on the formula in claims 2 and 3:

    PNG
    media_image1.png
    198
    266
    media_image1.png
    Greyscale

(Chen: Fig. 1 and ¶ 19) 
2. The light emitting device of claim 1, wherein the manganese complex compound is represented by the following Chemical Formula 1: 
Chemical Formula 1   XpMnYq, 
wherein in Chemical Formula 1, X is a univalent or divalent cationic organic compound group, Y is a halogen atom [Cl, Br, I], p is 1 or 2, and q is 4 or 6.  
TPP(tetraphenylphosphonium), TMA(tetra[m]ethylammonium), or TEA(tetraethylammonium).  
At least TEA is also taught in Chen, wherein in Chen’s formula (I), “A” can be N and the R substituents can be ethyl groups (Chen: ¶¶ 13-15).
Because Pan states that any known transition metal complex used for use in opto-electronic devices can be used along with the QDs and can specifically be a green-light-emitter (supra), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the green-light-emitting Mn(II) complex of Chen.  As such, the selection amounts to obvious material choice.  (See MPEP 2144.07.)
This is all of the features of claims 1-3.

With regard to claim 4, Pan in view of Chen further teaches,
4. The light emitting device of claim 1, wherein the emission layer EML comprises a host and a dopant, the host comprises the manganese complex compound [as taught in Chen], and the dopant comprises the quantum dot [Pan: ¶ ].  
The Instant Specification states,
[0093] In the light emitting device OEL according to an embodiment of the inventive concept, energy may be transferred from the manganese complex compound HS [HS = host; ¶ 91] to the quantum dot QD.  For example, the energy may be transferred from the manganese complex compound HS to the quantum dot QD through the Foster Resonance Energy Transfer (FRET) mechanism.
(Emphasis added.)
Similarly, Pan states,
[0184] One possible mechanism of the said energy transfer is resonant energy transfer, i.e. Forster transfer.  …
(Emphasis added.)


With regard to claim 5, Pan in view of Chen further teaches,
5. The light emitting device of claim 1, wherein a weight ratio between the manganese complex compound and the quantum dot is from 1:1 to 1:2.  
Pan states, 
[0183] In some embodiments, the ratio of the at least one quantum dot and the organic emitter is from 1:2 to 2:1 in volume.  This ratio may allow an efficient Forster energy transfer between the organic emitter and the at least one quantum dot.  In a preferred embodiment, a pure green or pure red emission is necessary, for example for RGB display.  In this case, a complete energy transfer from organic emitter to QD is desired. Alternatively, in another embodiments, the ratio of the at least one quantum dot and the organic emitter is from 0.01:1 to 0.2:1, preferably from 0.015:1 to 0.15:1, and particularly preferably from 0.02:1 to 0.1:1 in volume. This particular ratio allows a partial Forster transfer between the organic emitter and the at least one quantum dot, to get for example white emission.
(Emphasis added.)
Although Pan gives the values in volume ratio versus weight ratio, as claimed, Pan teaches that the “alternative” volume ratio specifically gives Forster energy transfer --as in the Instant Application (supra).  As such it held, absent evidence to the contrary, that the “alternative” volume ratio at least overlaps the claimed weight ratio; otherwise, the Forster energy transfer would not be expected to occur, as evidenced by each of the Instant Application and Pan.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
prima facie obvious without showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  

With regard to claim 6, Pan further discloses,
6. The light emitting device of claim 1, wherein the emission layer is to emit a green light or a red light [Pan: ¶ 182].  
Pan states,
[0182] In some embodiments, the organic emitter has at least one emission intensity maximum in the blue wavelength range and the at least one quantum dot has at least one emission intensity maximum in the green and/or red wavelength range.  Alternatively or in addition, the organic emitter may have at least one emission intensity maximum in the green wavelength range and the at least one quantum dot has at least one emission intensity maximum in the red wavelength range.  Hence, a combination of QDs and the organic emitter results in a desired emission in the visible part of the light spectrum. 
(Pan: ¶ 182; emphasis added)

With regard to claim 7, Pan further discloses,
7. The light emitting device of claim 1, wherein the plurality of functional layers comprises: 
a hole transport region between the first electrode and the emission layer; and 
an electron transport region between the emission layer and the second electrode.  
Pan states,
[0241] A typical sequence of layers as found in an OLED is, for example: 
[0242] optionally a first substrate, 
[0243] an anode layer, 
[0244] optionally a hole injection layer (HIL), 
[0245] optionally a hole transport layer (HTL) and/or an electron blocking layer (EBL), 
emissive layer (EML),
 [0247] optionally an electron transport layer (ETL) and/or a hole blocking layer (HBL), 
[0248] optionally an electron injection layer (EIL), 
[0249] a cathode layer, 
[0250] optionally a second substrate.
(Pan: p. 28; ¶¶ 241-250; emphasis added)

With regard to claim 8, Pan teaches that it is known in the art that
8. The light emitting device of claim 7, wherein the hole transport region comprises a plurality of sub-functional layers [HIL and HTL; ¶¶ 244-245, supra], and a difference in LUMO energy level between one of the sub-functional layers adjacent to the emission layer and the quantum dot is greater than or equal to 1.5eV.  
[0010] One problem of known QD-LEDs is the huge energy level offset between the QDs and the adjacent organic layers, for example CdSe QDs have a HOMO of -6.6 eV and LUMO of -4.4 eV, as reported by Slooff et al., Appl. Phys. Lett. 2001, 78[15], 2122-2124 and Zhen et al., Macromol. Rapid Commun. 2006, 27[24], 2095-2100, but on the other side functional organic materials have usually a LUMO>-3.0 eV and HOMO>6.0 eV. The big energy offset prevents that QDs are efficiently electronically active in electroluminescent devices.
(Emphasis added.)
Pan further discloses that the LUMO of the ETM, which is adjacent to the EML including the QDs and the metal complex, has a LUMO of -2.7 eV (Pan: ¶¶ 107, 247), which is a difference from the QDs of 1.7 eV, as required by claim 8.  This is one point of Pan’s inventive QD compositions, i.e. to resolve the problem of the “huge energy level offset between the QDs and the adjacent organic layers” (id.).  Accordingly, the QDs to be used in the EML layer by include an “organic emitter” that can be a metal complex that provides favorable carrier transfer from the electrodes to the QDs. 
As such, it would have been at least obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the a difference in LUMO energy level 

With regard to claim 9, Pan in view of Chen further discloses,
9. The light emitting device of claim 1, wherein the emission layer comprises a plurality of the quantum dots, and the manganese complex compound fills a space between the plurality of the quantum dots.  
As quoted above, because Pan states that “the ratio of the at least one quantum dot and the organic emitter is from 0.01:1 to 0.2:1, preferably from 0.015:1 to 0.15:1, and particularly preferably from 0.02:1 to 0.1:1 in volume.”  (Pan: ¶ 183; emphasis added) the volume of the metal complex is, at a minimum, 80% of the volume relative to the QDs; therefore, it would necessarily be the case that the metal complex surrounds the QDs, thereby spacing the QDs apart. 

With regard to claims 10 and 11, Pan as modified to include the Mn(II) complex of Chen, further teaches, 
10. A display device [Pan: ¶ 183: “RGB display”, supra, ¶¶ 198, 262] including a plurality of light emitting devices, each of the plurality of light emitting devices comprising: 
[1] a first electrode [anode] [Pan: ¶¶ 241-250]; 
[2] a second electrode [cathode] opposite to the first electrode [Pan: ¶¶ 241-250]; and 
[3a] an emission layer [EML] between the first electrode and the second electrode [Pan: ¶¶ 241-250], 
[3b] the emission layer EML comprising a manganese complex compound [as taught by Chen] and a quantum dot [QD] [as explained under claims 1-3, above].  

Chemical Formula 1   XpMnYq, 
wherein in Chemical Formula 1, X is a univalent or divalent cationic organic compound group, Y is a halogen atom, p is 1 or 2, and q is 4 or 6.
(See discussion under claims 1-3, above.)
Note also that Chen teaches that the Mn(II) complex is suitable for use in flat panel displays (Chen: ¶¶ 1, 39 and claim 10). 

C. Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Chen and further in view of US 2012/0119239 (“Kim”) and US 2004/0036130 (“Lee”).
Claims 12 and 13 read,
12. The display device of claim 10, wherein the plurality of light emitting devices comprises: 
[1] a first light emitting device comprising a first quantum dot to emit a first color light; 
[2a] a second light emitting device comprising a second quantum dot to emit a second color light, 
[2b] the second color light is longer in wavelength than the first color light; and 
[3a] a third light emitting device comprising a third quantum dot to emit a third color light, 
[3b] the third color light is longer in wavelength than each of the first color light and the second color light.  
13. The display device of claim 12, wherein the first to third quantum dots satisfy the following Formula 1: 
Formula 1 mean diameter of first quantum dot < mean diameter of second quantum dot < mean diameter of third quantum dot.  
The prior art of Pan in view of Chen, as explained above, teaches each of the features of claim 10. 
supra).  Pan does not, however, teach a display having first, second, and third QD-LED elements having different size quantum dots according to the wavelength of light emitted as required by claims 12 and 13.  Pan does, however, recognize that it has long been known and is well documented in the QD art that the size of the QD dictates its emission spectrum:
[0036] Due to the finite size of the QDs, especially core-shell QDs, they display unique optical properties compared to their bulk counterparts.  The emission spectrum is defined by a single Gaussian peak, which arises from the band-edge luminescence.  The emission peak location [i.e. wavelength] is determined by the core particle size as a direct result of quantum confinement effects.  The electronic & optical properties are discussed by Al. L. Efros and M. Rosen in Annu. Rev. Mater. Sci. 2000. 30:475-521.
(Pan: ¶ 36: emphasis added)
Lee further explains that which Pan acknowledges, particularly explaining the inherent property that the wavelength of both absorbed and emitted light by the QD is directly related to the size of the QD, i.e. for visible wavelengths of light, shortest wavelength (blue) has the smallest QD size and the longer wavelengths (next green and thereafter red) have progressively larger QD size (Lee: Figs. 2-3 –especially Fig. 3; ¶¶ 82-83, 224).
As such, one having ordinary skill in the art, making an RGB display including a QD-LED element for each of blue, green, and red sub-pixel elements, would make the diameters according to Formula 1 of claim 13, i.e. “mean diameter first quantum dot [blue] < mean diameter of second quantum dot [green] < mean diameter of third quantum dot [red]” because it is an inherent property resulting from the quantum physics (particularly quantum confinement) of QDs, as evidenced by each of Pan and Lee.
Kim, like Pan, is directed to a RGB display, including each of red 100R, green 100G, and blue 100B light emitting elements 120/130/140 as the R, G, and B sub-pixels (Kim: Fig. 1; ¶¶ 34-39).  Also like Pan, Kim teaches that the light emitting layers 130R, 130G, 130B for each of the R, G, and B sub-pixels, respectively, can include quantum dots as the light-emitting material (Pan: ¶ 39).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the QD-Mn complex, light-emitting material of Pan/Chen/Lee (i.e. the QD-metal complex composition of Pan having the Mn complex taught in Chen as the metal complex portion of Pan’s composition, and the size of the QD of Pan chosen to give each of B, G, and R as taught in Lee) for each of the corresponding light emitting layers of Kim, 130B, 130G, 130R, because Kim explicitly suggests using QDs for each of the light emitting layers of Kim, 130B, 130G, and 130R of each of the respective sub-pixels 100B, 100G, and 100R.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a QD-LED display, such as taught in Kim, having QD light emitting layers 130B, 130G, 130R for each of the blue, green, and red sub-pixels 100B, 100G, 100R wherein at least the green and red light emitting sub-pixels include the QD-Mn complex, light-emitting material composition of Pan/Chen/Lee.  The motivation, before the effective filing date of the claimed invention, is that Kim is silent as to the composition of the light emitting layers 130B, 130G, 130R when QDs are present, such that one having ordinary skill in the art would use known QDs compositions, such as that of Pan/Chen/Lee (i.e. the QD-metal complex composition of Pan having the Mn complex taught in Chen as the metal complex portion of Pan’s composition, and the size of the QD in the Pan/Chen composition chosen 
So modified, each of the features of claims 12 and 13 are taught.

With regard to claim 14, 
14. The display device of claim 12, wherein a first emission layer of the first light emitting device, a second emission layer of the second light emitting device, and a third emission layer of the third light emitting device satisfy the following Formula 2: 
Formula 2  T1 ≤ T2 ≤ T3
wherein in Formula 2, T1 is a thickness of the first emission layer, T2 is a thickness of the second emission layer, and T3 is a thickness of the third emission layer.  
Kim further teaches that the relative thicknesses of the blue 130B, green 130B, and red 130R, are as claimed in claim 14, in order to beneficially gain further light clarity from the microcavity effect (Kim: Fig. 1; ¶¶ 11, 44, 46-48). 
As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the QD-LED display of Kim, having the light emitting layer composition taught by Pan/Chen/Lee, to have the relative thicknesses disclosed in Kim, in order to gain the microcavity effect.

With regard to claims 15-17, Kim further teaches each of the claimed feature, as follows:
15. The display device of claim 12, further comprising a light control layer  [e.g. a polarization layer (not shown; Kim ¶ 61) the color filter elements 170R, 170G, 170B (Kim: ¶¶ 42, 52; Fig. 1)]  on the plurality of light emitting devices 120/130/140.  
16. The display device of claim 15, wherein the light control layer is a polarization layer (not shown; Kim ¶ 61).  
17. The display device of claim 15, wherein the light control layer comprises 

a first filter 170B to provide the first color light [blue]; 
a second filter 170G to provide the second color light [green]; and 
a third filter 170R to provide the third color light [red] [Kim: Fig. 1, ¶¶ 42, 52].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the color filter and/or polarizer in to make the QD-LED display of Kim, having the light emitting layer composition taught by Pan/Chen/Lee, to further include the color filter and/or the polarizer, because Kim suggests using the color filter and/or the polarizer.

With regard to claims 18-20, the QD-LED display of Kim modified to include the QD-Mn complex composition of Pan/Chen/Lee for at least the red and green subpixels, further teaches, the features of claim 18, as follows:
18. A display device, comprising: 
[1] a display panel [Kim: Fig. 1] including a plurality of light emitting devices [120/130/140 for each of the blue 100B, green 100G, and red 100R sub-pixels]; and 
[2] a light control layer [e.g. 170B, 170G, 170R of Kim] on the display panel, 
[3a] wherein the light emitting devices [120/130/140 of Kim] comprise: 
[3b] a first light emitting device [120/130B/140 of Kim] comprising a first emission layer 130B, in which a first quantum dot and a first host are included [as taught by Pan/Chen/Lee (supra)];
[3c] a second light emitting device [120/130G/140 of Kim] comprising a second emission layer 130G, in which a second quantum dot and a second host are included [as taught by Pan/Chen/Lee (supra)]; and 
[3d] a third light emitting device [120/130R/140 of Kim] comprising a third emission layer 130R, in which a third quantum dot and a third host are included [as taught by Pan/Chen/Lee (supra)], 

Chemical Formula 1   XpMnYq, 
wherein in Chemical Formula 1, X is a univalent or divalent cationic organic compound group, Y is a halogen atom, p is 1 or 2, and q is 4 or 6 [as taught by Pan modified according to Chen (supra)].  
19. The display device of claim 18, wherein X is BrMTPP((Bromomethyl)triphenylphosphonium), BrPTPP((3- Bromopropyl)tripheylphosphonium), TPP(tetraphenylphosphonium), TMA(tetraethylammonium), or TEA(tetraethylammonium).  
As explained above under claim 2, Chen teaches the claimed chemical structure for X.
With regard to claim 20, Kim modified to include the QD-Mn complex composition of Pan/Chen/Lee for at least the red and green subpixels, further teaches,
20. The display device of claim 18, wherein the first emission layer 130B is to emit a blue light, the second emission layer 130G is to emit a green light, and the third emission layer 130R is to emit a red light.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814